UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

SEP 2

2001

Mr. H. Douglas Cox
Assistant Superintendent
Division of Instructional Support Services
Commonwealth of Virginia
Department of Education
P.O. Box 2120
Richmond, Virginia 23218-2120
Dear Mr. Cox:
This is a response to your letter to JoLeta Reynolds, Special Assistant to the Director of the
Office of Special Education Programs (OSEP), requesting clarification regarding whether a
parent may withhold or refuse consent for initial provision of special education and related
services. Although your letter uses the term placement, Dr. Reynolds' telephone conversation
with you subsequent to receiving your letter clarifies that you intended to use the phrase consent
for initial provision of special education and related services rather than the term placement of a
child with a disability under the Individuals with Disabilities Education Act (IDEA).
Specifically, you ask two questions regarding parental consent for initial services, which are
restated below with our response to each question.

1. May the public agency establish an override provision that permits the public agency to
presume consent when a parent has been properly notified and withholds initial consent?
Part B of the IDEA requires parental consent for the initial provision of special education and
related services and does not permit public agencies to override a parental refusal to consent to
the initial provision of special education and related services. Part B specifically requires at 34
CFR ยง300.505(a)(1) that informed parental consent must be obtained before initial evaluation,
reevaluation, or the initial provision of special education and related services to a child with a
disability.
Section 614(a)(1)(C)(i) of the IDEA Amendments of 1997 states that parental consent must be
obtained before an evaluation is conducted. It further states that "parental consent for evaluation
shall not be construed as consent for placement for receipt of special education and related
services." This provision is immediately followed by section 614(a)(1)(C)(ii), which states that
if the parents of such child refuse consent for evaluation, the agency may continue to pursue an
evaluation by utilizing the mediation and due process procedures under section 615, except to the
extent inconsistent with State law relating to parental consent. Therefore, Congress was clearly
aware of the long-standing regulatory requirement that parental consent must be obtained before
the initial provision of special education and related services and in the section immediately
following reference to that consent requirement only provided for override of consent to

400 MARYLAND AVE., S.W, WASHINGTON, D.C. 20202

Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational e x c e l l e n c e throughout the Nation.

Page 2 - Mr. H. Douglas Cox

evaluations. This statutory language is reflected in the regulations at 34 CFR ยง300.505(b). The
IDEA regulations permit override only if a parent refuses consent for an initial evaluation and
reevaluation and State law does not otherwise prohibit such an override. The IDEA regulations
do not permit an override for initial provision of special education and related services.

2. May the public agency initiate informal (e.g., mediation) or formal (due process) measures
when a parent refuses consent to initial services?
The IDEA does not permit public agencies to initiate a due process hearing if a parent refuses to
consent to the initial provision of special education and related services. Consent means that the
parent has been fully informed of all information relevant to the activity for which consent is
sought, in his or her native language, or other mode of communication (see 34 CFR
ยง300.500(b)(1)). However, a public agency may offer mediation and informally attempt to
explain to the parent the potential consequences to their child's education if the parent chooses
not to provide consent for the initial provision of special education and related services for their
child.
As an additional point of clarification, if a State or agency adopts parent consent requirements in
addition to the consent required before initial or reevaluation and initial provision of services as
addressed in 34 CFR ยง300.505(a)-(c), (for example, consent before a change in the services
provided to a student), it must have "effective procedures to ensure that a parent's refusal of that
consent does not result in a failure to provide the child with FAPE." 34 CFR ยง300.505(d).
Finally, we understand from your telephone conversation that the State of Virginia may have
State statutes and regulations that are inconsistent with respect to this matter. If there are State
statutes, regulations, and policies that are inconsistent with the IDEA regarding these issues, then
the State must change these State-level rules so that there is no conflict with the IDEA
requirements. We hope that you find this explanation helpful. If you need further assistance,
please call Dr. JoLeta Reynolds at 202-205-5507 or Mr. Troy Justesen at 202-205-9053.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

